UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (Address of principal executive offices) (336) 722-5855 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes[ ]No [X] As of May 12, 2014, there were 21,846,991 shares of the registrant’s common stock outstanding. TENGION, INC. (A Development-Stage Company) FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations and Comprehensive Loss 2 Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 3 Statements of Cash Flows 5 Notes toFinancial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II.Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signature Page 28 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion," the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. i PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets (in thousands, except per share data) (unaudited) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $13,339 and $13,388 as of December 31, 2013 and March 31, 2014, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of long-term debt, net of debt discount of $52 and $13 as of December 31, 2013 and March 31, 2014, respectively $ $ Current portion of lease liability Accounts payable Accrued expenses Warrant liability Total current liabilities Long-term debt and embedded derivative, net of debt discount of $7,814 and $6,525 as of December 31, 2013 and March 31, 2014, respectively Lease liability Other liabilities 12 12 Total liabilities Commitments and contingencies (Note 14) — — Stockholders’ deficit: Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at December 31, 2013 and March 31, 2014 — — Common stock, $0.001 par value; 750,000 shares and 10,000,000 shares authorized at December 31, 2013 and March 31, 2014, respectively; 6,822 and 18,235 shares issued and outstanding at December 31, 2013 andMarch 31, 2014, respectively 7 18 Additional paid-in capital Deficit accumulated during the development stage ) (300,358 ) Total stockholders’ deficit ) (48,899 ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. - 1 - TENGION, INC. (A Development-Stage Company) Statements of Operations and Comprehensive Loss (in thousands, except per share data) (unaudited) Three Months Ended March 31, Period from July10, 2003 (inception) through March 31, 2014 Revenue $
